Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5,7-10,14,16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US  20180288746 A1) hereinafter as Zhang in view of Gaal et al (US 20140307703 A1) hereinafter as Gaal.
Regarding claim(s) 1, Zhang discloses a UE/BS (See Fig(s). 2 with UE/BS) comprising:
Transceiver (See Fig(s). 1 with transceivers 110), configured to receive, from an access device (See Fig(s). 1 Base stations 120 as access devices), configuration information, for configuring at least one physical resource block (PRB} bundling size (See ¶ 74, 80, resource configuration information is transmitted from the BS to UE2 via non-DCI signaling (such as broadcast, multi-cast, or RRC, See ¶ 66 the resource configuration information is combined with bundling size of PRBs, See Fig(s). 2, step 253) ; 
Zhang fails to disclose a processor, configured to determine the at least one PRB bundling size based on the received configuration information, and determine a precoding resource block group (PRG} size based on the at least one PRB bundling size.  
Gaal disclose a processor, configured to determine the at least one PRB bundling size based on the received configuration information (See ¶ 58, may have a bundling size that determines the number of PRBs 337 to be precoded based on the same precoding vector. The number and location of bundled PRBs may be, for example, channel bandwidth dependent, and defined by identified PRB groups (PRGs)), and determine a precoding resource block group (PRG} size based on the at least one PRB bundling size (See ¶ 8, 46, 55, 58-59, circuitry within a signal transmit path may perform precoding on multiple physical resource blocks (PRBs) in the frequency domain to perform a same precoding over a bundled resource block. Such a bundled resource block may include multiple consecutive PRBs in the frequency domain, See Fig(s). 3).  Determining a bundling size based at least in part on the data allocation size, and to precoded at least one reference signal in bundled contiguous resource blocks of the determined bundling size which are precoded with a common precoding matrix reduces overhead of analyzing different PRBs separately.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Gaal within Zhang, so as to enhance overall network performance by determining a bundling size based at least in part on the data allocation size, and to precoded at least one reference signal in bundled contiguous resource blocks of the determined bundling size which are precoded with a common precoding matrix reduces overhead of analyzing different PRBs separately.

Regarding claim(s) 8 and 10, Zhang discloses an access device (See Fig(s). 1, 120a acts as access device),  comprising: 
a processor, configured to generate configuration information for configuring a plurality of physical resource block (PRB) bundling sizes (See ¶ 74, 80, resource configuration information is transmitted from the BS to UE2 via non-DCI signaling (such as broadcast, multi-cast, or RRC, See ¶ 66 the resource configuration information is combined with bundling size of PRBs, See Fig(s). 2, step 253), and, 
of the plurality of PRB bundling sizes arranged with corresponding arrangement positions (See ¶ 88, physical RB (PRB) scheme which indicates physical starting RB and size; 2) time resources and period, including accessible starting/ending position of one data transmission time interval), 
Zhang fails to disclose a processor, configured to determine the at least one PRB bundling size based on the received configuration information, and determine a precoding resource block group (PRG} size based on the at least one PRB bundling size.  
Gaal disclose a processor, configured to determine the at least one PRB bundling size based on the received configuration information (See ¶ 58, may have a bundling size that determines the number of PRBs 337 to be precoded based on the same precoding vector. The number and location of bundled PRBs may be, for example, channel bandwidth dependent, and defined by identified PRB groups (PRGs)), and determine a precoding resource block group (PRG} size based on the at least one PRB bundling size (See ¶ 8, 46, 55, 58-59, circuitry within a signal transmit path may perform precoding on multiple physical resource blocks (PRBs) in the frequency domain to perform a same precoding over a bundled resource block. Such a bundled resource block may include multiple consecutive PRBs in the frequency domain, See Fig(s). 3).  Determining a bundling size based at least in part on the data allocation size, and to precoded at least one reference signal in bundled contiguous resource blocks of the determined bundling size which are precoded with a common precoding matrix reduces overhead of analyzing different PRBs separately.
and a transceiver, configured to send the configuration information to user equipment for the user equipment to determine the PRG size based on the PRB bundling size having the preset arrangement position (See ¶ 58, …a bundling size that determines the number of PRBs 337 (See Fig(s). 3) to be precoded based on the same precoding vector. The number and location of bundled PRBs may be, for example, channel bandwidth dependent, and defined by identified PRB groups (PRGs).


Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Gaal within Zhang, so as to enhance overall network performance by determining a bundling size based at least in part on the data allocation size, and to precode at least one reference signal in bundled contiguous resource blocks of the determined bundling size which are precoded with a common precoding matrix reduces overhead of analyzing different PRBs separately.

Further with regards to claim 10, Zhang discloses configuration information comprises indication information (See ¶ 88, one parameter for configuration, including an indication ). 

Regarding claim(s) 2, 6, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US  20180288746 A1) hereinafter as Zhang in view of Gaal et al (US 20140307703 A1) hereinafter as Gaal further in view of Shi et al (US 20200235962 A1) hereinafter as Shi.
Regarding claim(s) 2, 11, Zhang and Gaal fail to disclose discloses wherein the at least one PRB bundling size comprises one PRB bundling size, and the PRG size is set to be equal to the one PRB bundling size.
Shi discloses wherein the at least one PRB bundling size comprises one PRB bundling size, and the PRG size is set to be equal to the one PRB bundling size (See ¶ 3-6, 32, 38,44, wherein the number of PRBs included in the at least one PRB bundle is equal to the PRB bundling size, and a same precoding is used by PRBs belonging to a same PRB bundle. The UE can assume the PRB bundling size is equal to a configured PRB bundling size for the purpose of deriving the Channel Quality Indicator (CQI) index.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Shi within Zhang, so as to enhance overall network performance by having the UE assume the PRB bundling size is equal to a configured PRB bundling size for the purpose of deriving the Channel Quality Indicator (CQI) index.
Regarding claim(s) 6, Shi further discloses wherein the configuration information comprises indication information, and the indication information is used to indicative of the PRB bundling size, of the plurality of PRB bundling sizes, and that is used as the PRG size (See ¶ abstract, receiving indication information transmitted by a base station and used to indicate a PRB bundling size). The UE can assume the PRB bundling size is equal to a configured PRB bundling size for the purpose of deriving the Channel Quality Indicator (CQI) index.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Shi within Zhang, so as to enhance overall network performance by having the UE assume the PRB bundling size is equal to a configured PRB bundling size for the purpose of deriving the Channel Quality Indicator (CQI) index.

Claim(s) 3-4, 12-13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US  20180288746 A1) hereinafter as Zhang in view of Gaal et al (US 20140307703 A1) hereinafter as Gaal, further in view of Shi et al (US 20200235962 A1) hereinafter as Shi further in view of Hooli et al (US 20150373704 A1) hereinafter as Hooli.
Zhang Gaal fail to disclose wherein the at least one PRB bundling size comprises a plurality of PRB bundling sizes, and the PRG size is set be a PRB bundling size of the plurality of PRB bundling sizes, and that is determined by a according to an indication rule.
Shi discloses wherein the at least one PRB bundling size comprises one PRB bundling size, and the PRG size is set to be equal to the one PRB bundling size (See ¶ 3-6, 32, 38,44, wherein the number of PRBs included in the at least one PRB bundle is equal to the PRB bundling size, and a same precoding is used by PRBs belonging to a same PRB bundle. The UE can assume the PRB bundling size is equal to a configured PRB bundling size for the purpose of deriving the Channel Quality Indicator (CQI) index.

Hooli discloses wherein the at least one PRB bundling size comprises a plurality of PRB bundling sizes, and the PRG size is set be a PRB bundling size of the plurality of PRB bundling sizes, and that is determined by a according to an indication rule (See ¶ 11-16,40, determining that received control information is inconsistent with the set of bundling definitions, and in response to the determination, adjusting the state of subframe bundling and/or size of subframe bundled transmission in accordance with a predefined rule.) Bundling based on predefined rule in accordance with a communication device ensures proper subframe transmissions without loss.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Hooli within Zhang, so as to enhance overall network performance by bundling based on predefined rule in accordance with a communication device ensures proper subframe transmissions without loss.

Regarding claim(s) 5, 9, 14, Zhang discloses wherein the preset arrangement position is the first position or the last position (See ¶ 88,188).  
 Regarding claim(s) 7, 16, Zhang discloses wherein the configuration information is sent from the access device by using radio resource control RRC} signaling (See ¶ 9-17,61-69).
Regarding claim(s) 18, Gaal discloses wherein the PRG size is a width of a frequency band of a PRG (See ¶ 58, bundling may have a bundling size that determines the number of PRBs 337 (See Fig(s). 3) to be precoded based on the same precoding vector. The number and location of bundled PRBs may be, for example, channel bandwidth dependent, and defined by identified PRB groups (PRGs). PRB bundling into appropriate groups improves channel quality by having a common precoding matrix.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Gaal within Zhang, so as to enhance overall network performance by PRB bundling into appropriate groups thus improving channel quality by having a common precoding matrix.
Regarding claim(s) 19, Gaal discloses wherein the PRG size is a quantity of resource blocks (RBs) included in the PRG (See ¶ 58, bundling may have a bundling size that determines the number of PRBs 337 (See Fig(s). 3) to be precoded based on the same precoding vector. The number and location of bundled PRBs may be, for example, channel bandwidth dependent, and defined by identified PRB groups (PRGs)..  PRB bundling into appropriate groups improves channel quality by having a common precoding matrix.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Gaal within Zhang, so as to enhance overall network performance by PRB bundling into appropriate groups thus improving channel quality by having a common precoding matrix.
Regarding claim(s) 20, Gaal discloses wherein each of the at least one PRB bundling size is a width of a frequency band on which precoding is performed based on a same precoding matrix (See ¶ 58-59, bundling may have a bundling size that determines the number of PRBs 337 (See Fig(s). 3) to be precoded based on the same precoding vector. The number and location of bundled PRBs may be, for example, channel bandwidth dependent, and defined by identified PRB groups (PRGs)…See ¶ 59,   A bundling size may determine the number of subframes 410 that may be precoded based on the same precoding vector.). 
 . PRB bundling into appropriate groups improves channel quality by having a common precoding matrix.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Gaal within Zhang, so as to enhance overall network performance by PRB bundling into appropriate groups thus improving channel quality by having a common precoding matrix.

Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
With respect to 35 U.S.C. 103 rejection of Claim(s) 1, Applicant contends inter alia “…Gaal fail to determining a PRG size based on any PRB bundling size”.
Examiner respectfully disagrees first off Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Secondly, Gaal clearly and explicitly discloses the PRG sizing based on the PRB bundling size (See ¶ 37, See Fig(s). 1, a bundling size that determines the number of PRBs 337 to be precoded based on the same precoding vector. The number and location of bundled PRBs may be, for example, channel bandwidth dependent, and defined by identified PRB groups (PRGs).). 
Applicant further contends inter alia “…Gaal is silent about a PRG size, let alone
determining a PRG size based on any PRB bundling size…”.
Examiner respectfully disagrees Gaal discloses PRG sizing (See ¶ 58, …a bundling size that determines the number of PRBs 337 to be precoded based on the same precoding vector. The number and location of bundled PRBs may be, for example, channel bandwidth dependent, and defined by identified PRB groups (PRGs)…). One skilled in the art will readily appreciate that PRG size refers to the grouping of PRB bundling size, which can be larger or the same size as PRB bundle size. It is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on the Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F. 2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The motivation would be a matter of design choice.
Furthermore, reference(s) need not duplicate, word for word, what is in the claims; anticipation/obviousness can occur when claimed limitation is “inherent” or otherwise implicit in relevant reference(s) (Standard Havens products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d1321).
 	Finally, to establish a case of patentability (against a(n) claim(s)), the Applicant must provide some articulated reasoning with some rational underpinning to support the conclusion that the cited reference(s) fails to teach/suggest the contended limitation(s). The Applicant must do more than merely "recite" each limitation and claim as being not taught within the referenced art(s), instead of simply modifying the art(s) intended teachings/suggestion to render the claim contention as valid. 

Claims 2-14,16 have been reconsidered but are moot based on new grounds of rejection necessitated by Applicant’s amendment to said claims as appropriate.
With respect to 35 U.S.C. 103 rejection of Claim(s) 15 and 17 Examiner withdraws the rejection without prejudice.
New Claims 18-20 have been considered and are rejected accordingly based on appropriate cite art(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached 571-272-2123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411